UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7616



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EARL WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-95-212)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Earl Wilson, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Earl Wilson appeals the district court’s order seeking

relief from the court’s prior order declining to allow the Govern-

ment to file an untimely motion pursuant to Fed. R. Crim. P. 35.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Wilson, No. CR-95-212

(E.D.N.C. Oct. 22, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2